DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 18: “the first air duct and the second air duct” has been changed to: –the first outlet duct and the second outlet duct--.

Drawings
The drawings were received on 06/09/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 06/09/2021, with respect to the Abstract have been fully considered and are persuasive.  The objection of the Abstract has been withdrawn.
Applicant’s arguments, see Remarks pages 8-9, with respect to claims 1-7 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-7 have been withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigerator, comprising: a freezing chamber; a refrigerating chamber; an air draft and guide cavity provided on a back of the freezing chamber, the air draft and guide cavity including a funnel-shaped air collecting cavity… a conical air outlet cavity connected to the funnel-shaped air collecting cavity… a first outlet of the funnel-shaped air collecting cavity being in fluidic communication with a second inlet of the conical air outlet cavity… a second outlet of the conical air outlet cavity being in fluidic communication with the refrigerating chamber, the first outlet and the second inlet having a first width, the second outlet having a second width greater than the first width; a division tongue provided in the conical air outlet cavity… and a fan provided inside the first portion of the funnel-shaped air collecting cavity; wherein when the fan rotates in a first rotation direction, cold air 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olin (US Pat. 3,065,553) refrigerator with fan rotating in first and second directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.